Title: To John Adams from John Tudor, 1 August 1774
From: Tudor, John
To: Adams, John


     
      Dear Sir
      Cambridge Augst. 1, 1774
     
     I Received your favor of the 23d. ult. but not til Satterday night as the man who promisd. to give it me forgot it. I am, Sir exceedingly oblidg’d to you for your thoughts and tender consern for my Son; the Carector you give him must be very agreeable to me and his Mother and all related. I hope and beleave it tis so except the prudent part, in that I think he is short, but perhaps a few Years more, with som experence may be of servise on that point, and for this affair, I should be glad to see him Settled in Life with som discreet and prudent Woman, sutch a young Lady as Ms. S—— of W—— but this is a delicat point. Should he think of and get one that would be agreeable to him Self, his Mother and me, I should think it one of the happyest times of my Life and act accordingly. May the Father of all our Merceys direct and bless him in this important affair.
     As to the times, the difeculty of young Lawyers, the length of time to get into Buisness &c. I have thought of, and just before I mov’d from Boston he presented me with a paper, Setting forth his difecultys sutch as you mention: he propos’d in said paper my giveing him the Rent of my House &c. that I moved from to Cambridg, or to consider him in som other way. I am thinking sence I Received your thoughts and Carrector of him, (as well as before) to give him the Rent of said House, it letts for 200 per Yr O.T. ’tis worth 300. I have in my Will given it to him (he laid the Corner Ston) with the Warfes, Stores and Shops adjoining. But I must not troble you Sir with to long an Epistle, but Grattetude obliges me to return you and Mrs. Adams her Father &c, my Harty Thanks for your uncommon regards to my Son. I trust that he and I shall ever thankfully remember all your favors.
     
      I wish you and yours the best of Blessings and am Sir Your most humb. Servt.,
      John Tudor
     
     
      P.S. Mrs. Tudor joins me in Complements to your Self and Lady, and shall take it as a great favor, if you would favor us with a viset, either before, or after the Congress, in which I wish and hope you and Company will have the Blessings of Heaven, as well as the prayers of many Thousands. My Son never See the above.
     
    